Citation Nr: 0507608	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C. 

2.  Entitlement to an effective date earlier than March 24, 
2000, for the award of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from April to September 1970, when he was discharged for 
unsuitability.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which granted service connection 
for hepatitis C, rated 10 percent, effective from March 24, 
2000, the date of the veteran's claim to reopen.  He appealed 
the rating assigned, as well as the effective date for the 
grant of service connection.  While the appeal was pending, 
in July 2003, the RO granted an increased rating to 30 
percent, also effective from March 24, 2000.  The veteran 
testified at a hearing at the RO in June 2003.  He testified 
at a Travel Board hearing before the undersigned in December 
2004.  

At the December 2004 Travel Board hearing, the veteran first 
raised the matter of whether there was clear and unmistakable 
error (CUE) in the October 1970 rating decision which denied 
service connection for hepatitis.  Because the CUE claim has 
not been adjudicated by the RO, Board consideration of such 
claim would be premature, and it must be referred to the RO 
for appropriate action.  Although the CUE claim, if 
successful, could result in an earlier effective date, such 
claim is not inextricably intertwined with the claim for an 
earlier effective date addressed herein.  A decision by the 
Board regarding the proper effective date in a reopened claim 
would not preclude the RO from finding CUE (if indicated), 
and granting service connection for hepatitis from an earlier 
effective date.

The appeal in the matter of the rating for hepatitis C is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The veteran will be notified if any 
action his required.  


FINDINGS OF FACT

1.  An unappealed October 1970 rating decision denied service 
connection for hepatitis.  

2.  The veteran's application to reopen a claim seeking 
service connection for hepatitis was received on March 24, 
2000.  


CONCLUSION OF LAW

An effective date prior to March 24, 2000 for the grant of 
service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§  
3.156, 3.400, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation

The VCAA and implementing regulations apply in this matter.  
The VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.  A review of 
the claims folder revealed that the veteran was provided 
formal notice of VCAA in June 2001 (prior to the August 2000 
rating decision now on appeal).  That letter advised him of 
the evidence necessary to substantiate his claim, 
particularly regarding hepatitis C.  He was notified of the 
most common risk factors for hepatitis C and requested to 
submit evidence indicating which of these risk factors 
applied in his case.  He was informed of VA's duty to assist 
him in obtaining any evidence he might reasonably identify.  
Together all these notices were equivalent to advising him to 
submit everything pertinent to his claims; he is not 
prejudiced by the fact that such precise language was not 
used.  He was notified that he would be scheduled for VA 
examination.  He was provided a point of contact with any 
questions he might have.  He was given the opportunity to 
testify at hearings.  In statements of the case issued in 
July 2003 and July 2004, he was notified of the laws and 
regulations that applied to his claims, and the reasons for 
the decisions made.  He was again formally notified of VCAA 
in March 2004.  VA arranged for examinations in August 2000, 
July 2001, and August 2002.  The evidence on file does not 
suggest, and the veteran does not argue, that any pertinent 
evidence remains outstanding.  

The Board finds that the veteran has been advised of the 
evidence which is his responsibility to submit, and the 
evidence which VA would collect on his behalf, that he has 
been requested to submit any relevant evidence he might have 
in his possession, and that the duties to assist and notify 
under VCAA are satisfied.    

Unless specifically provided otherwise, the effective date of 
an award of compensation based upon an original claim, a 
claim reopened after final adjudication, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  The statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  However, when there has been a 
decision of the RO denying a claim for service connection, 
and the claimant has not appealed within one year of notice 
of the denial, that decision becomes final, and any effective 
date set for disability compensation based on a later grant 
of the benefit will be the date of receipt of the reopened 
claim.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103.  

Analysis

The veteran filed his initial claim for VA disability 
compensation in October 1970, the month following his 
separation from service.  In October 1970, the RO issued a 
rating decision denying service connection for hepatitis.  
The veteran was notified of this decision and of his 
appellate rights, and did not appeal. The decision became 
final.  38 U.S.C.A. § 7105.  On March 24, 2000, VA received 
the veteran's petition to reopen a claim for service 
connection for hepatitis.  Ultimately, in an August 2001 
rating decision, the RO granted service connection for 
hepatitis C, effective from March 24, 2000, the date of 
receipt of the petition to reopen the claim.  

As recited above, the applicable law and regulations provide 
that where there has been a decision by the RO denying a 
claim for service connection, and the claimant has not 
appealed within one year of the notice of the denial, that 
decision becomes final, and any effective date set for 
disability compensation based upon a later grant of the 
benefit will be the date of receipt of the reopened claim.  
38 U.S.C.A. §§ 5110(a), 7105; 38 C.F.R. § 3.400(r).  In the 
absence of liberalizing legislation specifically authorizing 
such, there is no basis in the law for assigning an effective 
date of a grant of a reopened claim that is earlier than the 
petition to reopen.  The law is dispositive in this matter, 
and the claim must be denied.  


ORDER

An effective date prior to March 24, 2000 for the award of 
service connection for hepatitis C is denied.  


REMAND

The veteran's hepatitis is currently rated 30 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7345.  It 
is clear from a review of the record that the RO based the 
initial 10 percent and the subsequent 30 percent ratings 
solely on the schedular criteria previously in effect, and 
has not considered the revised criteria.  

While similar in certain respects, the revised criteria 
include additional considerations, especially chronic 
symptoms resulting in incapacitating episodes of varying 
periods.  In his most recent testimony before the 
undersigned, the veteran indicated that he took significant 
periods off from work due to hepatitis.  At present, there is 
no clinical (or other objective) documentation of any lengthy 
periods of incapacitation due to hepatitis C.  While the VA 
examinations on file in July 2001 and August 2002 do address 
certain of the newer criteria, they do not comment on periods 
of incapacitation or hepatomegaly (enlargement of the liver) 
and as such are not adequate for rating purposes.  

VCAA requires that VA notify veterans of the evidence 
necessary to substantiate their claims and at no time during 
the pendency of this appeal has the RO provided the veteran 
the criteria in effect since July 2001 for evaluating his 
service-connected chronic hepatitis C.  Without notice of 
these criteria, the veteran has not been adequately notified 
of the evidence necessary to substantiate his claim for a 
higher rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the RO should notify the 
veteran of the revised schedular criteria 
for rating hepatitis C at 38 C.F.R. 
§ 4.114, Code 7345.  That notification 
should also include a request for the 
veteran to indicate whether he has 
received any additional private medical 
treatment for chronic hepatitis C, in 
addition to that already reflected in 
private physicians' records he has 
submitted.  He should be requested to 
provide any additional records of private 
treatment that he has received, or to 
properly complete medical release forms 
so that the RO can collect such evidence 
on his behalf.  He must also be requested 
to submit competent medical or other 
objective evidence documenting any 
periods of "incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain)" which he 
has had from March 24, 2000, to the 
present (or to identify any sources of 
records that would document/corroborate 
incapacitating episodes).  The veteran 
should be informed that "incapacitating 
episodes" are defined, elsewhere in the 
Schedule, as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician and treatment by a 
physician.  The RO should obtain for the 
record copies of records from all sources 
of information identified by the veteran, 
as well as complete reports of any VA 
treatment he has received (which have not 
already been obtained).   

2.  The RO should then arrange for the 
veteran to be provided a VA examination 
to determine the severity of his 
hepatitis C.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any necessary 
diagnostic studies should be performed.  
In addition to providing a complete 
report of findings, the examining 
physician must provide a statement 
regarding the degree of any liver damage 
attributable to hepatitis C, any findings 
with respect to minor or substantial 
weight loss, and findings with respect to 
hepatomegaly.  Additionally, based upon a 
report of history from the veteran and a 
review of the evidence objectively 
demonstrating or corroborating such 
history, the examining physician must 
comment upon any identifiable periods of 
incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain and their periods of 
duration from March 2000 until present 
(i.e., report the frequency and duration 
of any such episodes).  The examining 
physician should inquire as to the 
veteran's current treatment, if any, for 
hepatitis C including a discussion of any 
dietary restrictions, medications, or 
other treatment from March 2000 to the 
present.  

3.  The RO should then review the 
veteran's claim for a rating in excess of 
30 percent for chronic hepatitis C (with 
consideration of "staged ratings", if 
indicated).  If the claim is denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.   The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


